Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 1 of 7
Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 2 of 7
Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 3 of 7
Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 4 of 7
Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 5 of 7
Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 6 of 7
                                                     2019 Driver Rates

                                                        EFFECTIVE: 01/20/2019
                                                                                          TT OTR          TT Route        Straight
 Pay Components:                                                                           Trip             Trip          Van Trip
MILEAGE                                                                                    $ 0.5406        $ 0.5406        $ 0.5350




                                                                                                    t
                                                                                             per mile       per mile        per mile




                                                                                                  en
STOPS:                                                                                      $ 22.19        $ 22.19         $ 11.75
 Deliveries, pick ups, fueling, weekly truck wash and DOT inspections                        per stop       per stop        per stop
TRIP PAY                                                                                    $ 19.64        $ 19.64         $ 15.00
                                                                                             per trip       per trip        per trip
STRAIGHT VAN APPROVED MULTI-DAY TRIP PAY: Drivers receiving this                                                           $ 55.00




                                                                   m
component, do not receive the above trip pay.                                                                               per trip
JUNK BATTERIES                                                                              $ 0.045        $ 0.100         $ 0.100
                                                                                            per battery    per battery     per battery




                                                                 cu
BREAKDOWN (1) / RIDE ALONG / TRAINEE / YARD / EXCESSIVE                                     $ 22.00        $ 22.00         $ 22.00
DETENTION (2) - HOURLY PAY                                                                   per hour       per hour        per hour
NEW YORK CITY METRO TRIP PAY (3)                                                            $ 75.00        $ 75.00         $ 60.00
                                                                                             per trip       per trip        per trip




                                                               Do
 MANDATORY / NON DRIVING ACTIVITIES:
  DOT Physical, Drug Test, Training, and Company Meeting                                average rate(4) average rate(4) average rate(4)

EXPENSE REIMBURSEMENT: Reference the 'Driver's Cash Expense Guidelines'
Loads returning to your East Penn domicile location or designated recycling facility: Automotive batteries paid per battery.
Industrial batteries, 8A, 8G, ETX, ES, AVR, HR, Motorcycle batteries, full loads of lawnmower batteries, full loads of empty
pallets and any other freight not previously described in this definition will be calculated by weight, divided by 40 and paid as
                                       d
regular junk batteries.
(1) BREAKDOWN TIME
                                    lle

When an equipment breakdown occurs, the driver must log the amount of time spent making arrangements for repairs as "on
duty not driving". The driver wiill be paid the breakdown rate up to the 14th hour after having come on duty. The next 10
hours, continuing until the equipment is returned to service, a substitute vehicle is provided or the driver is returned to their
home terminal. All breakdown time logged on the daily trip report must reference a repair order number issued by the garage.
                                 ro


(2) EXCESSIVE DETENTION
Time detained at any dispatched stop that exceeds a period of 4 hours. Excessive detention time will be calculated from your
arrival time, no more than 1 hour before an appointment, and continues until the stop is complete. Detention time will not be
counted prior to stop being open for receiving or pick-up. Any excessive detention time logged on the daily trip report, must
                       nt



be approved by dispatch prior to the 4th hour.
(3) NEW YORK CITY METRO PAY
Any trip that has a customer pick up and/or delivery in any of the 5 boroughs (as defined by the official New York City
            co




website) or Nassau and Suffolk counties in Long Island, NY.
(4) AVERAGE RATE:
 based on the first 50 weeks gross earmings, from the previous calendar year, not including vacation pay, holiday pay or
bonus, divided by 50 hours per week, but not including vacation time or holiday time.
Un




                          Case 1:21-cv-00229 Document 1-1 Filed 03/22/21 Page 7 of 7
